DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 8-14 is/are directed to "a computer readable storage medium" called "A computer program product”. Applicant describes a computer readable medium by giving an open-ended list in the specification, e.g., [0051, 0082-0084, 0087]. “a computer readable storage medium” is not explicitly or deliberately defined to include only the non-transitory embodiments listed on the these paragraphs of the specification. Moreover, the term “a computer readable storage medium” can encompass carrier waves. See, e.g. U.S. Patent No. 7,139,977 co1.3 11.20-24 ("In particular, the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or computer-readable medium."), U.S. Pat. App. Pub. No. 2008/0165127 at paragraph [0071] ("Examples of the portable device or computer readable recording medium include ... storage media such as carrier waves (e.g., transmission through the Internet)."). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007) (slip. op. at 18) ("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). 
Thus, claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because, giving the claim(s) their broadest reasonable interpretation, the claimed “a computer readable storage medium” encompasses non-statutory subject matter. It is suggested to amend the recited “a computer readable storage medium” to be “a non-transitory computer readable storage medium” for overcoming the rejection.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3, 6-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo et al (US8977042).

Regarding claims 1, 8 and 15, Huo et al teaches a method comprising:
receiving, by a processor, an image;
detecting an irregularly arranged character within the image;
modifying a direction of the irregularly arranged character to a proper direction to obtain a properly oriented character;
recognizing the properly oriented character to obtain a first identified character; and
rebuilding the image by replacing the irregularly arranged character with the first identified character, the first identified character in a machine-encoded format.
(Huo, Figs. 1-2, character recognition system 102 can rotates the input character, recognize the character and output the recognized character in a specified font; “the pre-processing module 218 may rotate the character independent of an order of the one or more strokes of the character written by the user 118. For example, the pre-processing module 218 may rotate the character based on information of one or more points of one or more strokes of the character, c6:35-45; “I n response to receiving the character data from the writing application, the character recognition system 102 may recognize the character using a pre-trained recognition model included therein and return a recognition result to the writing application. For example, the character recognition system 102 may return a recognized textual result (e.g., in a specified font) to the writing application”, c5:15-30; Fig. 5, c16:30-end, c17:1-15)

Regarding claims 2, 9 and 16, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, wherein a location of the irregularly arranged character is determined, wherein the first identified character is disposed at the location when rebuilding the image.
(Huo, “the described system may rotate a character to align a line from a weighted sum of coordinates of starting points of one or more strokes of the character to a weighted sum of coordinates of ending points of the one or more strokes of the character (or vice versa) with a predetermined normalized direction”, c3:5-15; coordinates of a character defines the location of the character)

Regarding claims 3, 10 and 17, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, wherein the direction of the irregularly arranged character is modified using a morphological feature-based model.
(Huo, “the pre-processing module 218 may rotate the character based on directions (or vectors) of the one or more strokes of the character”, c7:40-55; rotate the character based on the shape of the character)

Regarding claims 6, 13 and 19, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, wherein prior to modifying the direction of the irregularly arranged character, the irregularly arranged character is extracted from the image.
(Huo, “A character recognition system receives an unknown character and recognizes the character based on a pre-trained recognition model. Prior to recognizing the character, the character recognition system may pre-process the character to rotate the character to a normalized orientation. By rotating the character to a normalized orientation in both training and recognition stages, the character recognition system releases the pre-trained recognition model from considering character prototypes in different orientations and thereby speeds up recognition of the unknown character”, [abstract]; a character is identified before t is rotated)

Regarding claims 7, 14 and 20, Huo teaches its/their respective base claim(s).
Huo further teaches the method of claim 1, further comprising:
detecting a second irregularly arranged character within the image;
modifying a direction of the second irregularly arranged character to a proper direction to obtain a second properly oriented character;
recognizing the second properly oriented character to obtain a second identified character; and
rebuilding the image by replacing the second irregularly arranged character with the second identified character, the second identified character in the machine-encoded format.
(Huo, see comments on claim 1; Fig. 1, character recognition system 102; two Chinese characters are rotated, recognized and outputted in a predetermined font

Claim(s) 4-5, 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US8977042) in view of Sarshogh et al (US10671878).

Regarding claims 4, 11 and 18, Huo teaches its/their respective base claim(s).
Huo does not expressly disclose but Sarshogh teaches the method of claim 1, wherein the irregularly arranged character is detected using a region-based convolutional neural network.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network (TLaRNN)”, c3:1-5; “The TLaRNN simultaneously may solve the problems of text localization and text recognition, and the TLaRNN may identify text segments with no post-processing, cropping, or word grouping. The TLaRNN may include a convolutional backbone and a feature pyramid network to provide a shared representation that benefits each of three sub-task heads: text localization, text/background classification, and text recognition”, c4:45-55; Fig. 2A, “The TLaRNN may include a convolutional backbone 204, a region proposal network 214”, c5:5-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sarshogh into the system or method of Huo in order to enable accurately determination of text character regions for OCR using a text localization and recognition neural network (TLaRNN). The combination of Huo and Sarshogh also teaches other enhanced capabilities.
(Sarshogh, Fig. 1A, text character objects 110A; “a text localization and recognition neural network)

Regarding claims 5 and 12, Huo teaches its/their respective base claim(s).
The combination of Huo and Sarshogh teaches the method of claim 1, wherein the properly oriented character is recognized using a dense convolutional network.
(Sarshogh, Fig. 2A, convolutional backbone 204; “The convolutional stack of the convolutional backbone 204 may be a ResNet, a Densely Connected Convolutional Networks (DenseNet), or a customized DenseNet. A DenseNet may lead to higher accuracy than a ResNet”, c5:20-30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/6/2021